EXHIBIT 10.7

 

CREDIT AGREEMENT

 

THIS AGREEMENT is entered into as of July 15, 2002, by and between RENTRAK
CORPORATION, an Oregon corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”).

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.1.                               LINE OF CREDIT.

 

(a)              Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including July 1, 2003, not to exceed at any time the aggregate principal
amount of Four Million Five Hundred Thousand Dollars ($4,500,000.00) (“Line of
Credit”), the proceeds of which shall be used to finance Borrower’s working
capital requirements.  Borrower’s obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note substantially in the form of
Exhibit A attached hereto (“Line of Credit Note”), all terms of which are
incorporated herein by this reference.

 

(b)             Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

 

SECTION 1.2.                               INTEREST/FEES.

 

(a)              Interest.                                The outstanding
principal balance of each credit subject hereto shall bear interest at the rate
of interest set forth in each promissory note or other instrument executed in
connection therewith.

 

(b)             Prime Rate.  The term “Prime Rate” shall mean at any time the
rate of interest most recently announced within Bank at its principal office as
its Prime Rate, with the understanding that the Prime Rate is one of Bank’s base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof in such internal publication or publications as Bank may
designate.  Each change in the rate of interest shall become effective on the
date each Prime Rate change is announced within Bank.

 

(c)              Computation and Payment.  Interest shall be computed on the
basis of a 360-day year, actual days elapsed.  Interest shall be payable at the
times and place set forth in each promissory note or other instrument required
hereby.

 

(d)             Unused Commitment Fee.  Borrower shall pay to Bank a fee equal
to one hundred eighty eight thousands of one percent (0.188%) per annum
(computed on the basis of a 360-day year, actual days elapsed) on the average
daily unused amount of the Line of Credit, which fee shall be calculated on

 

1

--------------------------------------------------------------------------------


 

a quarterly basis by Bank and shall be due and payable by Borrower in arrears
within thirty (30) days after each billing is sent by Bank.

 

SECTION 1.3.                               COLLATERAL.

 

As security for all indebtedness of Borrower to Bank subject hereto, Borrower
hereby grants to Bank security interests of first priority in all Borrower’s
accounts receivable and other rights to payment, general intangibles, inventory
and equipment.

 

As security for all indebtedness of Borrower to Bank subject hereto, Borrower
shall cause 3PF.Com, Inc. and Blowout Video, Inc. to grant to Bank security
interests of first priority in all accounts receivable and other rights to
payment, general intangibles, inventory and equipment.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds of trust and other documents,
as Bank shall reasonably require, all in form and substance satisfactory to
Bank.  Borrower shall reimburse Bank immediately upon demand for all costs and
expenses incurred by Bank in connection with any of the foregoing security,
including without limitation, filing and recording fees and costs of appraisals,
audits and title insurance.

 

SECTION 1.4.                               GUARANTIES.  All indebtedness of
Borrower to Bank shall be guaranteed jointly and severally by 3PF.Com, Inc. and
Blowout Video, Inc. in the principal amount of Four Million Five Hundred Thirty
Five Thousand Dollars ($4,535,000.00) each, as evidenced by and subject to the
terms of guaranties in form and substance satisfactory to Bank.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1.                               LEGAL STATUS.  Borrower is a
corporation, duly organized and existing and in good standing under the laws of
the State of Oregon, and is qualified or licensed to do business (and is in good
standing as a foreign corporation, if applicable) in all jurisdictions in which
such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could have a material adverse effect on Borrower.

 

SECTION 2.2.                               AUTHORIZATION AND VALIDITY.  This
Agreement and each promissory note, contract, instrument and other document
required hereby or at any time hereafter delivered to Bank in connection
herewith (collectively, the “Loan Documents”) have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.

 

SECTION 2.3.                               NO VIOLATION.  The execution,
delivery and performance by Borrower of each of the Loan Documents do not
violate any provision of any law or regulation, or contravene any provision of
the Articles of Incorporation or By-Laws of Borrower, or result in any breach of
or default under any contract, obligation, indenture or other instrument to
which Borrower is a party or by which Borrower may be bound.

 

SECTION 2.4.                               LITIGATION.  There are no pending, or
to the best of Borrower’s knowledge threatened, actions, claims, investigations,
suits or proceedings by or before any governmental authority, arbitrator, court
or administrative agency which could have a material adverse effect on the
financial

 

2

--------------------------------------------------------------------------------


 

condition or operation of Borrower other than those disclosed by Borrower to
Bank in writing prior to the date hereof.

 

SECTION 2.5.                               CORRECTNESS OF FINANCIAL STATEMENT. 
The financial statement of Borrower dated March 31, 2002, a true copy of which
has been delivered by Borrower to Bank prior to the date hereof, (a) is complete
and correct and presents fairly the financial condition of Borrower,
(b) discloses all liabilities of Borrower that are required to be reflected or
reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) has been prepared in
accordance with generally accepted accounting principles consistently applied. 
Since the date of such financial statement there has been no material adverse
change in the financial condition of Borrower, nor has Borrower mortgaged,
pledged, granted a security interest in or otherwise encumbered any of its
assets or properties except in favor of Bank or as otherwise permitted by Bank
in writing.

 

SECTION 2.6.                               INCOME TAX RETURNS.  Borrower has no
knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.

 

SECTION 2.7.                               NO SUBORDINATION.  There is no
agreement, indenture, contract or instrument to which Borrower is a party or by
which Borrower may be bound that requires the subordination in right of payment
of any of Borrower’s obligations subject to this Agreement to any other
obligation of Borrower.

 

SECTION 2.8.                               PERMITS, FRANCHISES.  Borrower
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in compliance with applicable law.

 

SECTION 2.9.                               ERISA.  Borrower is in compliance in
all material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); Borrower has not violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by
Borrower (each, a “Plan”); no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

SECTION 2.10.                         OTHER OBLIGATIONS.  Borrower is not in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation.

 

SECTION 2.11.                         ENVIRONMENTAL MATTERS.  Except as
disclosed by Borrower to Bank in writing prior to the date hereof, Borrower is
in compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time.  None of
the operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.  Borrower has no material contingent liability in connection
with any release of any toxic or hazardous waste or substance into the
environment.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

CONDITIONS

 

SECTION 3.1.                               CONDITIONS OF INITIAL EXTENSION OF
CREDIT.  The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank’s satisfaction of all of the
following conditions:

 

(a)              Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.

 

(b)             Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:

 

(i)

 

This Agreement and each promissory note or other instrument required hereby.

(ii)

 

Corporate Resolution: Borrowing

(iii)

 

Certificate of Incumbency (3)

(iv)

 

Continuing Security Agreement Rights to Payment and Inventory

(v)

 

Security Agreement Equipment

(vi)

 

Exhibit A to UCC1 Financing Statement (3)

(vii)

 

Continuing Guaranty (2)

(viii)

 

Corporate Resolution: Continuing Guaranty (2)

(ix)

 

Third Party Security Agreement Rights To Payment and Inventory (2)

(x)

 

Third Party Security Agreement Equipment (2)

(xi)

 

Corporate Resolution Third Party Collateral (2)

(xii)

 

Acknowledgement of Security Interest (3); for debtor 3PF.COM, INC.

(xiii)

 

Such other documents as Bank may require under any other Section of this
Agreement.

 

(c)              Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower or any guarantor hereunder, nor any material decline, as determined by
Bank, in the market value of any collateral required hereunder or a substantial
or material portion of the assets of Borrower or any such guarantor.

 

(d)             Insurance.  Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower’s property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank, and where required
by Bank, with loss payable endorsements in favor of Bank.

 

SECTION 3.2.                               CONDITIONS OF EACH EXTENSION OF
CREDIT.  The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank’s satisfaction of
each of the following conditions:

 

(a)              Compliance.  The representations and warranties contained
herein and in each of the other Loan Documents shall be true on and as of the
date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.

 

(b)             Documentation.  Bank shall have received all additional
documents which may be required in connection with such extension of credit.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank

 

4

--------------------------------------------------------------------------------


 

under any of the Loan Documents remain outstanding, and until payment in full of
all obligations of Borrower subject hereto, Borrower shall, unless Bank
otherwise consents in writing:

 

SECTION 4.1.                               PUNCTUAL PAYMENTS.  Punctually pay
all principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.

 

SECTION 4.2.                               ACCOUNTING RECORDS.  Maintain
adequate books and records in accordance with generally accepted accounting
principles consistently applied, and permit any representative of Bank, at any
reasonable time, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower.

 

SECTION 4.3.                               FINANCIAL STATEMENTS.  Provide to
Bank all of the following, in form and detail satisfactory to Bank:

 

(a)              not later than 90 days after and as of the end of each fiscal
year, a copy of the 10K report filed with the Securities Exchange Commission,
prepared by a certified public accountant acceptable to Bank;

 

(b)             not later than 45 days after and as of the end of each fiscal
quarter, a copy of the 10Q report filed with the Securities Exchange Commission,
prepared by a certified public accountant acceptable to Bank:

 

(c)              from time to time such other information as Bank may reasonably
request

 

SECTION 4.4.                               COMPLIANCE.  Preserve and maintain
all licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower’s
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business.

 

SECTION 4.5.                               INSURANCE.  Maintain and keep in
force insurance of the types and in amounts customarily carried in lines of
business similar to that of Borrower, including but not limited to fire,
extended coverage, public liability, flood, property damage and workers’
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank’s request
schedules setting forth all insurance then in effect.

 

SECTION 4.6.                               FACILITIES.  Keep all properties
useful or necessary to Borrower’s business in good repair and condition, and
from time to time make necessary repairs, renewals and replacements thereto so
that such properties shall be fully and efficiently preserved and maintained.

 

SECTION 4.7.                               TAXES AND OTHER LIABILITIES.  Pay and
discharge when due any and all indebtedness, obligations, assessments and taxes,
both real or personal, including without limitation federal and state income
taxes and state and local property taxes and assessments, except such (a) as
Borrower may in good faith contest or as to which a bona fide dispute may arise,
and (b) for which Borrower has made provision, to Bank’s satisfaction, for
eventual payment thereof in the event Borrower is obligated to make such
payment.

 

SECTION 4.8.                               LITIGATION.  Promptly give notice in
writing to Bank of any litigation pending or threatened against Borrower.

 

SECTION 4.9.                               FINANCIAL CONDITION.  Maintain
Borrower’s financial condition as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):

 

5

--------------------------------------------------------------------------------


 

(a)              Current Ratio not at any time less than 1.10 to 1.0 determined
at each fiscal quarter end, with “Current Ratio” defined as total current assets
divided by total current liabilities.

 

(b)             Tangible Net Worth not at any time less than $16,000,000.00
determined at each fiscal quarter end, with “Tangible Net Worth” defined as the
aggregate of total stockholders’ equity plus subordinated debt less any
intangible assets.

 

(c)              Total Liabilities divided by Tangible Net Worth not at any time
greater than 1.50 to 1.0 determined as of each fiscal quarter end, with “Total
Liabilities” defined as the aggregate of current liabilities and non-current
liabilities less subordinated debt, and with “Tangible Net Worth” as defined
above

 

(d)             Net income after taxes not less than $1.00 for fiscal quarters
ending September 30, 2002, December 31, 2002 and March 31, 2003.

 

(e)              Net loss for fiscal quarter ending June 30, 2002 not to exceed
$100,000.00.  Net loss for fiscal quarter ended June 30, 2002 will exclude
expenses related to unamortized fees and a settlement with the former CEO.  The
expenses shall not exceed $350,000.00 on a pre-tax basis.

 

(f)                Net income after taxes not less than $1.00 on an year to date
basis, determined as of the fiscal quarters ended September 30, 2002,
December 31, 2002 and March 31, 2003 with expenses for the settlement and
unamortized fees to be excluded form year to date net income for the quarter
ended September 30, 2002.

 

SECTION 4.10.                         NOTICE TO BANK.  Promptly (but in no event
more than five (5) days after the occurrence of each such event or matter) give
written notice to Bank in reasonable detail of:  (a) the occurrence of any Event
of Default, or any condition, event or act which with the giving of notice or
the passage of time or both would constitute an Event of Default; (b) any change
in the name or the organizational structure of Borrower; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
property.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

SECTION 5.1.                               USE OF FUNDS.  Use any of the
proceeds of any credit extended hereunder except for the purposes stated in
Article I hereof.

 

SECTION 5.2.                               OTHER INDEBTEDNESS.  Create, incur,
assume or permit to exist any indebtedness or liabilities resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Bank, and (b) any other liabilities of Borrower
existing as of, and disclosed to Bank prior to, the date hereof, and (c) new
capital leases or new purchase money security interest financings in any fiscal
year in excess of an aggregate of $1,000,000.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.3.                               MERGER, CONSOLIDATION, TRANSFER OF
ASSETS.  Merge into or consolidate with any other entity; make any substantial
change in the nature of Borrower’s business as conducted as of the date hereof;
acquire all or substantially all of the assets of any other entity; nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower’s assets except in the ordinary course of its business.

 

SECTION 5.4.                               GUARANTIES.  Guarantee or become
liable in any way as surety, endorser (other than as endorser of negotiable
instruments for deposit or collection in the ordinary course of business),
accommodation endorser or otherwise for, nor pledge or hypothecate any assets of
Borrower as security for, any liabilities or obligations of any other person or
entity, except any of the foregoing in favor of Bank.

 

SECTION 5.5.                               LOANS, ADVANCES, INVESTMENTS.  Make
any loans or advances to or investments in any person or entity, except any of
the foregoing existing as of, and disclosed to Bank prior to, the date hereof.

 

SECTION 5.6.                               DIVIDENDS, DISTRIBUTIONS.  Declare or
pay any dividend or distribution either in cash, stock or any other property on
Borrower’s stock now or hereafter outstanding.

 

SECTION 5.7.                               PLEDGE OF ASSETS.  Mortgage, pledge,
grant or permit to exist a security interest in, or lien upon, all or any
portion of Borrower’s assets now owned or hereafter acquired, except any of the
foregoing in favor of Bank or which is existing as of, and disclosed to Bank in
writing prior to, the date hereof.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.1.                               The occurrence of any of the
following shall constitute an “Event of Default” under this Agreement:

 

(a)              Borrower shall fail to pay when due any principal, interest,
fees or other amounts payable under any of the Loan Documents.

 

(b)             Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

 

(c)              Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above), and
with respect to any such default which by its nature can be cured, such default
shall continue for a period of twenty (20) days from its occurrence.

 

(d)             Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract or instrument
(other than any of the Loan Documents) pursuant to which Borrower or any
guarantor hereunder has incurred any debt or other liability to any person or
entity, including Bank.

 

(e)              The filing of a notice of judgment lien against Borrower or any
guarantor hereunder; or the recording of any abstract of judgment against
Borrower or any guarantor hereunder in any county in which Borrower or such
guarantor has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower or any guarantor hereunder; or the entry of a judgment
against Borrower or any guarantor hereunder.

 

7

--------------------------------------------------------------------------------


 

(f)                Borrower or any guarantor hereunder shall become insolvent,
or shall suffer or consent to or apply for the appointment of a receiver,
trustee, custodian or liquidator of itself or any of its property, or shall
generally fail to pay its debts as they become due, or shall make a general
assignment for the benefit of creditors; Borrower or any guarantor hereunder
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time (“Bankruptcy Code”), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower or any guarantor
hereunder, or Borrower or any such guarantor shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or any such guarantor shall be adjudicated a bankrupt, or
an order for relief shall be entered against Borrower or any such guarantor by
any court of competent jurisdiction under the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors.

 

(g)             There shall exist or occur any event or condition which Bank in
good faith believes impairs, or is substantially likely to impair, the prospect
of payment or performance by Borrower of its obligations under any of the Loan
Documents.

 

(h)             The death or incapacity of any guarantor hereunder.  The
dissolution or liquidation of Borrower or any guarantor hereunder; or Borrower
or any such guarantor, or any of its directors, stockholders or members, shall
take action seeking to effect the dissolution or liquidation of Borrower or such
guarantor.

 

(i)                 Any change in ownership during the term of this Agreement of
an aggregate of twenty-five percent (25%) or more of the common stock of
Borrower.

 

SECTION 6.2.                               REMEDIES.  Upon the occurrence of any
Event of Default:  (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by each Borrower; (b) the obligation, if any, of Bank to extend
any further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence of
an Event of Default, are cumulative and not exclusive, and shall be in addition
to any other rights, powers or remedies provided by law or equity.

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.                               NO WAIVER.  No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any breach of or default under any of
the Loan Documents must be in writing and shall be effective only to the extent
set forth in such writing.

 

SECTION 7.2.                               NOTICES.  All notices, requests and
demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:

 

8

--------------------------------------------------------------------------------


 

BORROWER:

 

RENTRAK CORPORATION

 

 

7700 NE Ambassador Pl.

 

 

Portland, Or 97220

 

 

 

BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

PORTLAND RCBO

 

 

1300 S.W. Fifth Avenue T-13

 

 

Portland, OR 97201

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.                               COSTS, EXPENSES AND ATTORNEYS’ FEES. 
Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

 

SECTION 7.4.                               SUCCESSORS, ASSIGNMENT.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that Borrower may not assign or transfer its interest
hereunder without Bank’s prior written consent.  Bank reserves the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, Bank’s rights and benefits under each of the Loan
Documents.  In connection therewith, Bank may disclose all documents and
information which Bank now has or may hereafter acquire relating to any credit
subject hereto, Borrower or its business, any guarantor hereunder or the
business of such guarantor, or any collateral required hereunder.

 

SECTION 7.5.                               ENTIRE AGREEMENT; AMENDMENT.  This
Agreement and the other Loan Documents constitute the entire agreement between
Borrower and Bank with respect to each credit subject hereto and supersede all
prior negotiations, communications, discussions and correspondence concerning
the subject matter hereof.  This Agreement may be amended or modified only in
writing signed by each party hereto.

 

SECTION 7.6.                               NO THIRD PARTY BENEFICIARIES.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.

 

SECTION 7.7.                               TIME.  Time is of the essence of each
and every provision of this Agreement and each other of the Loan Documents.

 

SECTION 7.8.                               SEVERABILITY OF PROVISIONS.  If any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

9

--------------------------------------------------------------------------------


 

SECTION 7.9.                               COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.

 

SECTION 7.10.                         GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Oregon.

 

SECTION 7.11.                         ARBITRATION.

 

(a)              Arbitration.  The parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise arising out
of or relating to in any way (i) the loan and related Loan Documents which are
the subject of this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

 

(b)             Governing Rules.  Any arbitration proceeding will (i) proceed in
a location in Oregon selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”).  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)              No Waiver of Provisional Remedies, Self-Help and Foreclosure. 
The arbitration requirement does not limit the right of any party to
(i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.

 

(d)             Arbitrator Qualifications and Powers.  Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00.  Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided however, that all three arbitrators must
actively participate in all hearings and deliberations.  The arbitrator will be
a neutral attorney licensed in the State of Oregon or a neutral retired judge of
the state or federal judiciary of Oregon, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Oregon and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to

 

10

--------------------------------------------------------------------------------


 

take such other action as the arbitrator deems necessary to the same extent a
judge could pursuant to the Federal Rules of Civil Procedure, the Oregon
Rules of Civil Procedure or other applicable law.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction.  The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

(e)              Discovery.  In any arbitration proceeding discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

(f)                Class Proceedings and Consolidations.  The resolution of any
dispute arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

 

(g)             Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.

 

(h)             Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLDPURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

RENTRAK CORPORATION

  NATIONAL ASSOCIATION

 

 

By:

/s/ Mark Thoenes

 

By: 

/s/ Marcus R. Hall

 

Mark Thoenes, Chief Financial Officer

 

Marcus R. Hall

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------